               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,               3:13-cr-00444-BR

          Plaintiff,                    OPINION AND ORDER

v.

JACK HOLDEN,

          Defendant.


BILLY J. WILLIAMS
United States Attorney
CLAIRE M. FAY
DONNA MADDUX
Assistant United States Attorneys
1000 S.W. Third Avenue
Suite 600
Portland, OR 97204
(503) 727-1000

          Attorneys for Plaintiff

LISA C. HAY
Federal Public Defender
JESSICA GREENLICK SNYDER
Research and Writing Attorney
101 S.W. Main Street
Suite 1700
Portland, OR 97201
(503) 326-2123

          Attorneys for Defendant

1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendant Jack

Holden’s Motion (#318) for Reduction of Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).   On April 1, 2020, the Court heard

oral argument and took the Motion under advisement.    For the

reasons that follow, the Court DENIES Defendant’s Motion with

leave to renew when Defendant has satisfied the exhaustion

provision of 18 U.S.C. § 3582(c)(1)(A).

     The Court DIRECTS counsel for the government to ensure a

copy of this Opinion and Order is delivered to FCI Sheridan

Warden Josias Salazar.



                             BACKGROUND

     On September 24, 2013, a grand jury charged Defendant Jack

Holden and a co-conspirator with one Count of Conspiracy to

Commit Mail and Wire Fraud in violation of 18 U.S.C. § 1349, five

counts of Wire Fraud in violation of 18 U.S.C. § 1343, three

counts of Mail Fraud in violation of 18 U.S.C. § 1341, five

counts of Money Laundering in violation of 18 U.S.C. § 1957, and

one Count of Conspiracy to Commit Money Laundering in violation

of 18 U.S.C. § 1956(h).

     The matter went to trial on September 28, 2015.    On

October 8, 2015, the government dismissed one count of Money

Laundering.   On October 15, 2015, the jury returned a Verdict

2 - OPINION AND ORDER
finding Defendant guilty on all remaining counts.

      On August 5, 2016, the Court entered a Judgment sentencing

Defendant to a term of 87 months in prison; restitution of

$1,410,760; three years of supervised release; a money judgment

of $1,410,760; and a special assessment of $1,500.

      On August 11, 2016, Defendant appealed his conviction and

sentence.

      On November 8, 2018, the Ninth Circuit affirmed Defendant’s

conviction, but the court vacated Defendant’s “custodial

sentence” due to this Court’s miscalculation of the applicable

sentencing range under the United States Sentencing Guidelines

and also vacated the restitution portion of the Judgment.     The

matter was remanded to this Court for further proceedings.

      On February 20, 2019, the Court held a resentencing hearing.

On February 21, 2019, the Court entered a Judgment sentencing

Defendant to a term of 87 months in prison; restitution of

$1,410,760; three years of supervised release; a money judgment

of $1,410,760; and a special assessment of $1,500.

      On March 20, 2020, Defendant filed a Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in which he

seeks an order reducing his sentence to time served on the

grounds that he “meets the criteria for compassionate release and

. .   . his vulnerability to infection by the coronavirus

(COVID-19) places him at a serious risk of death if he remains in


3 - OPINION AND ORDER
the custody of the Bureau of Prisons.”

        On March 24, 2020, defense counsel emailed the Court and

noted

              [Defendant] meets the[] criteria [for early
              release under 18 U.S.C. § 3582(c)(1)(A)(i)]
              because he is 79 years old, has served over 75% of
              his sentence (in fact, 87%), and has serious
              deterioration in physical health from his
              diabetes, low kidney function, and heart issues;
              he also suffers from cognitive decline.

                                    * * *

              The coronavirus pandemic is what makes review of
              [Defendant’s] application urgent.

        On March 24, 2020, the Court held a telephone status

conference to assess the urgency of the matter after which the

Court directed the parties to file supplemental briefing and set

oral argument on the Motion for April 1, 2020.

        Before the hearing defense counsel emailed the Court on

March 30, 2020, with the following information:

        (1)   “The government identified a math error in the defense

              petition, which the defense concedes.   [Defendant] has

              not yet served 75% of the imposed term of imprisonment,

              as would be required for relief under Application note

              1(B) of the guideline [U.S.S.G. § 1B1.13].   For this

              reason, the defense is now asserting that [Defendant’s]

              advanced illnesses and deteriorating physical health

              qualify him for relief under App. Note 1(A)(i) and

              (ii), rather than under Note (B), and that in the

4 - OPINION AND ORDER
           alternative, the COVID pandemic constitutes a

           compelling reason for relief”;

     (2)   Defendant “is currently scheduled for release to home

           confinement pursuant to the Second Chance Act's

           eligible elderly offender program on September 2,

           2020”; and

     (3)   Defendant submitted a request for compassionate release

           at some point, but the parties agree[] . . . 30 days

           have not elapsed since it was submitted.

     Also on March 30, 2020, the government filed its Response to

Defendant’s Motion and Defendant filed a Supplemental Brief on

his Motion.

     On April 1, 2020, the Court heard oral argument by telephone

on Defendant’s Motion and took it under advisement.

     On April 2, 2020,   Defendant filed a Second Supplemental

Brief on his Motion, and on April 3, 2020, the government

provided the Court with additional authority by email.



                            DISCUSSION

     As noted, Defendant moves for an order reducing his sentence

to time served pursuant to the First Step Act (FSA), 18 U.S.C.

§ 3582(c)(1)(A), on the grounds that he has serious degenerative

physical conditions or, in the alternative, that the COVID-19

pandemic provides an independent ground for release.


5 - OPINION AND ORDER
I.   FSA Compassionate Release Standards

     “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be

modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010)(quoting 18

U.S.C. § 3582(b)).   Compassionate release provides an exception

in extraordinary cases.

     Prior to December 21, 2018, the provision of Title 18

relating to compassionate release of prisoners provided:

          [T]he court, upon motion of the Director of the
          Bureau of Prisons, may reduce the term of
          imprisonment (and may impose a term of probation
          or supervised release with or without conditions
          that does not exceed the unserved portion of the
          original term of imprisonment), after considering
          the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds
          that--

               (i) extraordinary and compelling reasons
          warrant such a reduction

                                 * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.1

18 U.S.C. § 3582(c)(1)(A)(i)(2018).


     1
       28 U.S.C. § 994(t) provides: “The Commission, in
promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of title 18,
shall describe what should be considered extraordinary and
compelling reasons for sentence reduction, including the criteria
to be applied and a list of specific examples. Rehabilitation of
the defendant alone shall not be considered an extraordinary and
compelling reason.”

6 - OPINION AND ORDER
     On December 21, 2018, the FSA amended 18 U.S.C.

§ 3582(c)(1)(A) to provide:

          [T]he court, upon motion of the Director of the
          Bureau of Prisons, or upon motion of the defendant
          after the defendant has fully exhausted all
          administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion on the
          defendant's behalf or the lapse of 30 days from
          the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier may
          reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent that they are applicable, if
          it finds that--

               (i) extraordinary and compelling reasons
          warrant such a reduction

                                  * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

First Step Act of 2018, PL 115-391, December 21, 2018, 132 Stat.

5194 (emphasis added).

     The applicable Sentencing Commission policy statement

relating to the FSA is found at U.S.S.G. § 1B1.13.   Application

Note 1 to § 1B1.13 sets out the extraordinary and compelling

reasons as follows:

           1.   Extraordinary and Compelling Reasons.-
                . . . extraordinary and compelling reasons
                exist under any of the circumstances set
                forth below:

                      (A) Medical Condition of the
                      Defendant.--

                      (i) The defendant is suffering from a
                      terminal illness (i.e., a serious and

7 - OPINION AND ORDER
                    advanced illness with an end of life
                    trajectory). A specific prognosis of
                    life expectancy (i.e., a probability of
                    death within a specific time period) is
                    not required. Examples include
                    metastatic solid-tumor cancer,
                    amyotrophic lateral sclerosis (ALS),
                    end-stage organ disease, and advanced
                    dementia.

                    (ii) The defendant is--

                         (I) suffering from a serious
                         physical or medical condition,

                         (II) suffering from a serious
                         functional or cognitive impairment,
                         or

                         (III) experiencing deteriorating
                         physical or mental health because
                         of the aging process,

               that substantially diminishes the ability of
               the defendant to provide self-care within the
               environment of a correctional facility and
               from which he or she is not expected to
               recover.

                    (B) Age of the Defendant.–- The defendant
                    (i) is at least 65 years old; (ii) is
                    experiencing a serious deterioration in
                    physical or mental health because of the
                    aging process; and (iii) has served at least
                    10 years or 75 percent of his or her term of
                    imprisonment, whichever is less.

                              * * *

                    (D) Other Reasons.--As determined by the
                    Director of the Bureau of Prisons, there
                    exists in the defendant's case an
                    extraordinary and compelling reason other
                    than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

Emphasis in original.


8 - OPINION AND ORDER
     A defendant seeking a reduction in his terms of imprisonment

bears the burden to establish both that he has satisfied the

procedural prerequisites for judicial review and that compelling

and extraordinary reasons exist to justify compassionate release.

18 U.S.C. § 3582(c)(1)(A).

II. Court’s Authority to Modify Defendant’s Sentence

     As noted, “‘[a] judgment of conviction that includes [a

sentence of imprisonment] constitutes a final judgment’ and may

not be modified by a district court except in limited

circumstances.”   Dillon, 560 U.S. at 824–25 (2010)(quoting 18

U.S.C. § 3582(b)).   See also United States v. Penna, 319 F.3d

509, 511 (9th Cir. 2003)(courts generally may not correct or

modify a prison sentence after it has been imposed unless

expressly permitted by statute or by Rule 35 of the Federal Rules

of Criminal Procedure).   The FSA, however, provides a limited

exception for courts to modify a final judgment of conviction

either

          upon motion of the Director of the Bureau of
          Prisons, or upon motion of the defendant after the
          defendant has fully exhausted all administrative
          rights to appeal a failure of the Bureau of
          Prisons to bring a motion on the defendant's
          behalf or the lapse of 30 days from the receipt of
          such a request by the warden of the defendant's
          facility, whichever is earlier.

 18 U.S.C. § 3582(c)(1)(A)(emphasis added).




9 - OPINION AND ORDER
     A.   Date of Defendant’s Request for Compassionate Release
          under the FSA

          It is undisputed that Defendant submitted a request to

the Bureau of Prisons (BOP) for compassionate release pursuant to

§ 3582(c)(1)(A) and that he did not submit his request until

March 24 or 25, 2020.    It is also undisputed that the BOP has not

yet denied Defendant’s March 24 or 25, 2020, request nor have 30

days passed from the time the BOP received Defendant’s request.

          The record also reflects Defendant is being considered

for early release pursuant to the Elderly Offender Pilot Program

(EOPP) under the Second Chance Act (SCA), 34 U.S.C. § 60541.

Although it is not entirely clear how Defendant came to be

considered for release under the EOPP, the record reflects on

February 25, 2020, Defendant’s case manager at FCI Sheridan,

Jamie Pedraza, emailed the Warden of FCI Sheridan as follows:

               [Defendant] is a 79-year-old male serving 87
               months for Conspiracy to Commit Mail and Wire
               Fraud; Wire Fraud and Engaging in Monetary
               Transaction with Criminally Derived Property and
               Money Laundering Conspiracy. To date, he has
               served 60% of his sentence and meets all criteria
               set forth under the FSA Elderly Offender Pilot
               Program. Additionally, he has been approved to
               relocate and reside with his daughter in Orting,
               Washington. He has a current PRD of 12-17-2021.
               The unit team is requesting a DHD placement on,
               or after, 9-2-2020. Thank you for your
               consideration.

Def.’s Second Suppl. Br., Ex. 9 at 1.

          At the hearing on April 1, 2020, Defendant suggested

the Court could consider the February 25, 2020, email

10 - OPINION AND ORDER
recommending Defendant for the EOPP as a request for

compassionate release pursuant to the FSA, in which case 30 days

have elapsed from the time Defendant submitted that request to

the BOP for early release.   The EOPP is a program administered by

the BOP pursuant to the SCA, 34 U.S.C. § 60541.   Specifically,

the SCA authorizes the Attorney General to “conduct a pilot

program to determine the effectiveness of removing eligible

elderly offenders . . . from Bureau of Prisons facilities and

placing such offenders on home detention until the expiration

of the prison term to which the offender was sentenced.”

34 U.S.C.A. § 60541(g)(1)(A).   The SCA permits the Attorney

General to release eligible offenders from BOP facilities “upon

written request from either the Bureau of Prisons or an eligible

elderly offender.”   34 U.S.C.A. § 60541(g)(1)(B).   The SCA also

permits the Attorney General to waive the requirements of 18

U.S.C. § 36242 “as necessary to provide for the release of some

or all eligible elderly offenders . . . from Bureau of Prisons

facilities to home detention for the purposes of the pilot

program.”   34 U.S.C.A. § 60541(g)(1)(C).   Finally, the SCA

provides:



     2
       This section notes “[a] prisoner shall be released by the
[BOP] on the date of the expiration of the prisoner’s term of
imprisonment, less any time credited toward the service of the
prisoner’s sentence”; provides guidance as to the factors that
the BOP must consider when calculating a prisoner’s sentence; and
addresses issues related to supervised release.

11 - OPINION AND ORDER
                 A violation by an eligible elderly offender . . .
                 of the terms of home detention . . . shall result
                 in the removal of that offender from home
                 detention and the return of that offender to the
                 designated Bureau of Prisons institution in which
                 that offender was imprisoned immediately before
                 placement on home detention . . . or to another

                 appropriate Bureau of Prisons institution, as
                 determined by the Bureau of Prisons.

34 U.S.C.A. § 60541(g)(2).

            The SCA is a statutory scheme separate from the FSA.

The SCA is administered solely by the BOP and does not require

the BOP to obtain permission from the sentencing court before it

approves inmates for release to home detention because a release

pursuant to the SCA is a change only in the location of an

inmate’s confinement rather than a reduction in an inmate’s

sentence.    See 18 U.S.C. § 3621(b)(the BOP is required to

“designate the place of the prisoner’s imprisonment.”).       See also

United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011)

(“‘While a [district court] judge has wide discretion in

determining the length and type of sentence, the court has no

jurisdiction to select the place where the sentence will be

served.   Authority to determine place of confinement resides in

the executive branch of government and is delegated to the Bureau

of Prisons.’”)(quoting United States v. Dragna, 746 F.2d 457, 458

(9th Cir. 1984)).   A placement to home detention by the BOP

pursuant to the SCA, therefore, differs substantially in kind and

scope from a defendant’s request for reduction of sentence

12 - OPINION AND ORDER
pursuant to the FSA like Defendant seeks in his pending Motion.

          The Court notes the record in this case reflects only

that the BOP considered Defendant for home placement pursuant to

the EOPP under the SCA.   The February 25, 2020, email from

Pedraza to the Warden of FCI Sheridan indicates Defendant was

considered for placement in home detention, but the email does

not indicate Defendant requested or was considered for a

reduction in his sentence pursuant to the FSA.   The Court,

therefore, concludes on this record that Defendant has not

established the February 25, 2020, email (or any other document

in the record before March 24 or 25, 2020) constituted a request

for reduction of Defendant’s sentence pursuant to the FSA.

Moreover, due to the fundamentally different nature of the FSA

and the SCA, the Court declines to deem Defendant’s February

request to be one for a reduction in sentence within the

parameters of the FSA.

          Accordingly, the Court concludes the February 25, 2020,

email does not constitute a request to the BOP that began the

30-day period under the FSA exhaustion provision, 18 U.S.C.

§ 3582(c)(1)(A).

     B.   Defendant’s Failure to Exhaust Administrative Remedies

          Defendant concedes if the Court does not deem the

February 25, 2020, email to be a request for reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), Defendant has not


13 - OPINION AND ORDER
satisfied the FSA exhaustion criteria.     Defendant, however,

asserts the Court, nevertheless, has the authority to waive the

exhaustion provisions of the FSA “due to the urgency of the

COVID-19 pandemic, the statutory requirements, and the

historically recognized equitable exceptions to the exhaustion

requirement.”   Def.’s Suppl. Br. at 13.   Defendant relies on

a number of cases in which the Ninth Circuit excused

administrative-exhaustion requirements in other contexts such as

petitions for habeas corpus and inmate civil-rights actions

pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Agents,

403 U.S. 388, 397 (1971), when the courts concluded there were

not any administrative remedies that were effectively

“available.”    For example, the Ninth Circuit did not require an

inmate to exhaust his administrative remedies before filing a

Bivens action when the inmate “took reasonable and appropriate

steps to exhaust his Fourth Amendment claim and was precluded

from exhausting, not through his own fault but by the Warden's

mistake.”   Nunez v. Duncan, 591 F.3d 1217, 1225-26 (9th Cir.

2010)(finding the mistake of the prison Warden “rendered [the

prisoner's] administrative remedies effectively unavailable.”).

The Ninth Circuit also excused inmates’ failures to exhaust

administrative remedies before bringing civil-rights actions

pursuant to 42 U.S.C. § 1983 when a prison's improper screening

of a grievance rendered administrative remedies “effectively


14 - OPINION AND ORDER
unavailable,” Sapp v. Kimbrell, 623 F.3d 813, 823 (9th Cir.

2010), and when a jail did not inform a prisoner of the process

for filing a complaint even after repeated requests, Albino v.

Baca, 747 F.3d 1162, 1177 (9th Cir. 2014).   Similarly, the Ninth

Circuit excused an inmate’s failure to exhaust administrative

remedies before filing a civil-rights action pursuant to § 1983

when the inmate established he was under threat of retaliation

for reporting an incident.    McBride v. Lopez, 807 F.3d 982, 986

(9th Cir. 2015).   In all of these cases the Ninth Circuit excused

the administrative-exhaustion requirement found in the Prison

Litigation Reform Act (PLRA), 42 U.S.C. § 1997e, which provides:

“No action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a

prisoner . . . until such administrative remedies as are

available are exhausted.”    42 U.S.C. § 1997e(a).

            In Ross v. Blake the Supreme Court reviewed the

authority of district courts to excuse administrative exhaustion

when it is required by statute as in the PLRA.   136 S. Ct. 1850

(2016).   In Ross an inmate brought an action pursuant to 42

U.S.C. § 1983 against correctional officers for use of excessive

force.    One officer moved for summary judgment on the ground that

the plaintiff failed to exhaust his administrative remedies as

required by the PLRA.    The district court granted the officer’s

motion, and the plaintiff appealed.   The Fourth Circuit Court of


15 - OPINION AND ORDER
Appeals reversed the district court and noted the PLRA's

                “exhaustion requirement is not absolute. . . .
                [T]here are certain special circumstances in
                which, though administrative remedies may have
                been available[,] the prisoner's failure to comply
                with administrative procedural requirements may
                nevertheless have been justified. In particular,
                that was true when a prisoner reasonably — even
                though mistakenly — believed that he had
                sufficiently exhausted his remedies.”

Ross, 136 S. Ct. at 1856 (quoting Blake v. Ross, 787 F.3d 693,

698 (4th Cir. 2015)).    The Supreme Court accepted certiorari and

reversed the Fourth Circuit’s decision.    The Supreme Court noted

the exhaustion requirement of the PLRA provides:     “No action

shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a

prisoner . . . until such administrative remedies as are

available are exhausted.”    42 U.S.C. § 1997e(a).   “[T]hat

language is ‘mandatory’ [and] . . . suggests no limits on an

inmate's obligation to exhaust — irrespective of any ‘special

circumstances.’”   136 S. Ct. at 1856 (citing Jones v. Bock, 549

U.S. 199, 211 (2007)(“There is no question that exhaustion is

mandatory under the PLRA”)).    In addition, “that mandatory

language means a court may not excuse a failure to exhaust, even

to take such circumstances into account.”    Id. (citations

omitted).   The Supreme Court explained:

                No doubt, judge-made exhaustion doctrines, even if
                flatly stated at first, remain amenable to
                judge-made exceptions. See McKart v. United
                States, 395 U.S. 185, 193 (1969)(“The doctrine of

16 - OPINION AND ORDER
                   exhaustion of administrative remedies . . . is,
                   like most judicial doctrines, subject to numerous
                   exceptions”). But a statutory exhaustion
                   provision stands on a different footing. There,
                   Congress sets the rules — and courts have a role
                   in creating exceptions only if Congress wants them
                   to. For that reason, mandatory exhaustion
                   statutes like the PLRA establish mandatory
                   exhaustion regimes, foreclosing judicial
                   discretion. See, e.g., McNeil v. United States,
                   508 U.S. 106, 111 (1993)(“We are not free to
                   rewrite the statutory text” when Congress has
                   strictly “bar[red] claimants from bringing suit in
                   federal court until they have exhausted their
                   administrative remedies”). Time and again, this
                   Court has taken such statutes at face value —
                   refusing to add unwritten limits onto their
                   rigorous textual requirements.

Ross, 136 S. Ct. at 1857 (citations omitted).      The Supreme Court

noted, however, that the PLRA contains “its own, textual

exception to mandatory exhaustion.”       Id. at 1858.   Specifically,

“the exhaustion requirement [of § 1997e(a)] hinges on the

‘availab[ility]’ of administrative remedies:      An inmate . . .

must exhaust available remedies, but need not exhaust unavailable

ones.”   Id.    The Court reviewed various circumstances in which

administrative remedies had been deemed by courts to be

unavailable and noted the record in Ross “raise[d] questions

about whether [the plaintiff] . . . had an ‘available’ remedy to

exhaust.”      Id. at 1859.   The Supreme Court, therefore, remanded

to the lower court to determine whether “the remedies [the

plaintiff] failed to exhaust were ‘available’ under the

principles set out” by the Court.       Id. at 1862.

            The administrative-exhaustion provision of the FSA,

17 - OPINION AND ORDER
like that of the PLRA, is set out in mandatory terms.   It permits

a court the authority to reduce a defendant’s sentence only “upon

motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal . . . or the lapse of 30 days

from the receipt of such a request by the warden of the

defendant's facility.”   Like the PLRA, the exhaustion requirement

of the FSA is not a “judge-made exhaustion doctrine,” but instead

it is a “statutory exhaustion provision.”   Thus, as the Supreme

Court explained in Ross, “it stands on a different footing. . . .

Congress sets the rules — and courts have a role in creating

exceptions only if Congress wants them to . . . [and] judicial

discretion” is “foreclosed.”   Ross, 136 S. Ct. at 1857.   Unlike

the PLRA, however, the FSA does not contain “its own, textual

exception to mandatory exhaustion.”   Id. at 1858.   The FSA does

not require inmates to exhaust “such administrative remedies as

are available,” but instead it requires them either to exhaust

completely their administrative remedies or to wait 30 days after

they have submitted a request for compassionate release to the

BOP to file with the court a motion for a reduction in sentence.

Thus, in contrast to the PLRA, the FSA does not provide this

Court with the authority to excuse Defendant’s failure to exhaust

his administrative remedies or to waive the 30-day waiting

period.

          Defendant, nonetheless, asserts the “purposes of


18 - OPINION AND ORDER
requiring exhaustion would not be advanced by ignoring equitable

bases for excusing exhaustion.”   Def.’s Suppl. Br. at 14.

Defendant contends exhaustion rules in other contexts serve to

promote agency autonomy or federal-state court comity and to

efficiently resolve a matter before it reaches the federal court.

See, e.g., Woodford v. Ngo, 548 U.S. 81, 88-89 (2006)(PLRA

exhaustion).   In the context of the FSA, however, the BOP does

not have the autonomy to grant a reduction in sentence and it

serves only as a gatekeeper to bring the matter to a court’s

attention for the grant of relief.   According to Defendant,

therefore, “just as in the habeas context and the PLRA context,”

this Court should excuse him from pursuing exhaustion because the

delay that would occur would cause him undue hardship.

          Although the Court retains the ultimate authority to

decide whether to reduce an inmate’s sentence under the FSA, the

Court concludes it may only exercise that authority within the

strictures of the statute that grants it, and, as noted, the FSA

does not grant this Court the authority to consider whether to

reduce Defendant’s sentence until the exhaustion criteria of the

FSA have been met.   This conclusion is supported by a number of

cases in which courts have addressed motions for compassionate

release under the FSA due to COVID-19 and found they do not have

the authority to address those motions when the defendants have

not first satisfied the exhaustion requirements of the FSA.    For


19 - OPINION AND ORDER
example, in United States v. Raia the government appealed the

defendant’s sentence.    No. GCO-002-E, 2020 WL 1647922, at *1 (3d

Cir. Apr. 3, 2020).   While the government’s appeal was pending in

the Third Circuit and before the defendant had exhausted his

administrative remedies with the BOP, the defendant filed a

motion with the district court for compassionate release under

the FSA “given the present pandemic caused by COVID-19.”       Id.

The district court denied the defendant’s motion on the ground

that his pending appeal divested the district court of

jurisdiction.   The defendant did not appeal the district court’s

denial and instead filed a motion “asking [the Third Circuit] to

decide his compassionate-release motion.”     Id., at *2.   The Third

Circuit concluded it did not have the authority to decide the

defendant’s motion for compassionate release because § 3582

“requires those motions to be addressed to the sentencing court.”

Id. (citations omitted).    The Third Circuit noted it had the

authority to remand the matter to the district court, but the

court concluded any remand “would be futile” because the

defendant “failed to comply with § 3582(c)(1)(A)’s exhaustion

requirement:    BOP has not had thirty days to consider [the

defendant’s] request to move for compassionate release on his

behalf, nor has [the defendant] administratively exhausted any

adverse decision by BOP.”    Id.   The Third Circuit observed the

“exhaustion requirement . . . presents a glaring roadblock


20 - OPINION AND ORDER
foreclosing compassionate release at this point.”   Id.

Similarly, in United States v. Eberhart, No. 13-cr-00313, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020), the defendant filed an

emergency application for immediate release “in light of the

increasing risks to health that the coronavirus disease

(COVID-19) poses to incarcerated persons.”   Id., at *1.   The

defendant conceded he had not exhausted his administrative

remedies under the FSA, but he asserted “the exhaustion

requirement should be deemed satisfied or entirely dispensed with

due to the BOP’s failure to address the dangers of the pandemic,

or that the 30-day lapse requirement should be waived as futile

in light of the pressing public health concerns.”   Id., at *2.

The court concluded it lacked authority to grant the defendant’s

motion.   Similarly, in United States v. Sloan, No. 1:19-cr-10117-

IT-11 (D. Mass. Mar. 19, 2020), the defendant filed an emergency

motion to modify sentence and asked the court to reduce his four-

month sentence by two weeks.   Def.’s Second Suppl. Br., Ex. 2

at 1.   The court denied the defendant’s motion and explained:

                The limited relief sought by Defendant may well be
                warranted in light of the pandemic due to
                COVID-19. . . . However, the court’s jurisdiction
                to modify Defendant’s sentence is constrained by
                statute. With limited exceptions, the court “may
                not modify a term of imprisonment once it has been
                imposed.” 18 U.S.C. § 3582(c).

                Defendant seeks modification of his sentence on
                the basis that “extraordinary and compelling
                reasons warrant such a reduction.” 18 U.S.C.
                § 3582(c)(1)(A)(i). However, that section

21 - OPINION AND ORDER
               requires a request to the warden of his facility
               first, and contemplates either a motion from the
               Director of the Bureau of Prisons, or by a
               defendant after exhaustion of his administrative
               rights. Defendant does not state that a request
               has been made to the warden.

Def.’s Second Suppl. Br., Ex. 2 at 1-2.   The Sloan court noted

the “pandemic raises a critical question of whether Congress and

the President . . . should afford the courts or Bureau of Prisons

greater flexibility regarding the continued imprisonment of

non-violent offenders who have served the majority of their

sentences,” but the court ultimately concluded it did “not have

authority [at present] to grant the requested relief.”   Id.    In

United States v. Carver the defendant moved to reduce his

sentence pursuant to the FSA without indicating whether he had

satisfied the exhaustion requirement of that statute on the

ground that COVID-19 provided an extraordinary and compelling

reason for the court to reduce his sentence.   No. 4:19-CR-

06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wa. Apr. 1, 2020).     The

court denied the defendant’s motion:

               The Court’s authority to amend a criminal
               defendant’s sentence of incarceration, once it
               has been imposed, is narrow. See 18 U.S.C.
               § 3582(c)(“The court may not modify a term of
               imprisonment once it has been imposed except that
               . . . .”). The only apparently relevant mechanism
               by which the Court could authorize Defendant’s
               early release to home confinement permits a
               sentence reduction if the Court finds
               “extraordinary and compelling reasons warrant”
               such relief. Id. § 3582(c)(1)(A)(i). But that
               provision is only available “upon motion of the
               Director of the Bureau of Prisons, or upon motion

22 - OPINION AND ORDER
                of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a
                failure of the Bureau of Prisons to bring a motion
                on the defendant’s behalf or the lapse of 30 days
                from the receipt of such a request by the warden
                of the defendant’s facility, whichever is
                earlier.” Id. § 3582(c)(1)(A). The
                administrative exhaustion requirement admits of no
                exception.

Id.   The court noted its “hands are bound by the statute. . . .

[It] is indisputable that the COVID-19 outbreak is unprecedented

and poses a heightened risk to those in this nation’s prisons and

jails.   Yet absent congressional action to relieve inmates of the

exhaustion requirement, the Court is unable to provide the relief

Defendant seeks.”   Id.   In United States v. Garza the defendant

filed a motion for compassionate release pursuant to the FSA

before he exhausted his administrative remedies.   The defendant

asserted the FSA, nevertheless, “allow[ed] the Court to modify

the term of imprisonment for ‘extraordinary and compelling

reasons,’” such as the COVID-19 virus.   No. 18 Cr. 1745, 2020 WL

1485782, at *1 (S.D. Cal. Mar. 27, 2020).   The court, however,

noted the extraordinary and compelling provision of the FSA

                is only triggered . . . [when] (A) the Director of
                the Bureau of Prisons files a motion; or (B) the
                defendant files a motion “after the defendant has
                fully exhausted all administrative rights to
                appeal a failure of the Bureau of Prisons to bring
                a motion on the defendant’s behalf or the lapse of
                30 days from the receipt of such a request by the
                warden of the defendant’s facility whichever is
                earlier.”

Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).    The court, therefore,


23 - OPINION AND ORDER
concluded it did not have the authority to grant the defendant’s

motion.   In United States v. Gileno the defendant filed a motion

to modify his sentence pursuant to the FSA on the ground that

COVID-19 constituted an extraordinary and compelling reason to

modify his sentence.    No. 19 Cr. 161, 2020 WL 1307108, at *2 (D.

Conn. Mar. 19, 2020).    The court concluded the defendant had “not

satisfied the requirement under 18 U.S.C. § 3582(c)(1)(A) to

first request that the Bureau of Prisons file a motion on his

behalf and then show that thirty days have passed without any BOP

action.   As a result, the Court cannot consider his motion to

modify his sentence.”    Id., at *3.   See also United States v.

Zywotko, No. 2:19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla.

Mar. 27, 2020)(the court denied the defendant’s motion to reduce

sentence because it “was filed by Defendant, not the BOP . . .

[and] Defendant does not represent that he has exhausted all his

administrative remedies with the BOP under § 3582(c)(1)(A)(i)”);

United States v. Clark, 17-85-SDD-RLB, 2020 WL 1557397, at *3

(M.D. La. Apr. 1, 2020)(denying the defendant’s motion to modify

prison sentence pursuant to 18 U.S.C. § 3582(c) on the ground

that the defendant did not exhaust his administrative remedies

before bringing his motion).

           Defendant cites a number of cases in which inmates have

been released due to concerns about COVID-19, but those cases

either do not address the exhaustion provision of the FSA or they


24 - OPINION AND ORDER
are distinguishable.    For example, in United States v. Powell,

No. 1:94-cr-00316 (D.D.C. Mar. 28, 2020), the court granted the

defendant’s motion for compassionate release under the FSA.     The

court reasoned:

                  “Defendant is 55-years-old, suffers from several
                  respiratory problems (including sleep apnea and
                  asthma), and has only 3 months remaining on his
                  262-month sentence.” (Mot. at 1.) The government
                  does not oppose the relief sought. In addition,
                  the Court finds that requiring defendant to first
                  seek relief through the Bureau of Prisons’
                  administrative process would be futile because
                  defendant has an open misdemeanor case in Superior
                  Court which the Bureau of Prisons has advised
                  defense counsel renders defendant ineligible for
                  home confinement.

Def.’s Second Suppl. Br., Ex. 1 at 1.    The court, however, did

not cite any legal support for its authority to excuse the

defendant’s failure to exhaust administrative remedies.    In

United States v. Huneeus, No. 1:19-cr-10117-IT-7 (D. Mass.

Mar. 17, 2020), the court granted the defendant’s emergency

motion to modify his sentence pursuant to the FSA “in light of

the national state of emergency due to the global COVID-19

pandemic and [the defendant’s] unique health circumstances.”

Def.’s Second Suppl. Br., Ex. 3 at 1.    The court, however, sealed

the defendant’s motion and the government’s response, and it did

not indicate in its order whether the defendant had exhausted his

administrative remedies.    In United States v. Muniz the defendant

moved for compassionate release due to COVID-19.    No. 4:09-cr-

0199-1, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020).    The

25 - OPINION AND ORDER
defendant, however, had “exhausted all possible avenues for

administrative release.”   Id.   United States v. Davis, No. ELH-

20-09 (D. Md. Mar. 30, 2020), concerned the government’s motion

for pretrial detention of defendant.   Evaluation of a request for

pretrial detention involves the Bail Reform Act, 18 U.S.C.

§ 3142, which is a different statutory scheme and analysis than

that pertaining to an individual who has been convicted of a

crime and sentenced by the court.   Moreover, the Bail Reform Act

does not contain an exhaustion requirement similar to the one in

the FSA.   In United States v. Rodriguez, No. 2:03-cr-00271-AB-1

(E.D. Pa. Apr. 1, 2020), the defendant moved for compassionate

release pursuant to the FSA, but only after he “complied with

§ 3582(c)(1)(A)’s 30-day lapse provision.”   Def.’s Second Suppl.

Br., Ex. 8 at 3 n.6.   Finally, in United States v. Perez the

defendant filed a motion for compassionate release based on the

FSA.   17 Cr. 513-3, 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020).   The

defendant conceded he had not exhausted his administrative

remedies, but he asserted the court could waive the exhaustion

requirement “in light of the extraordinary threat posed — in his

unique circumstances — by the COVID-19 pandemic.” Id., at *1.

The court noted the exhaustion requirement of the FSA, but it

pointed out that the Second Circuit has held “‘[e]ven where

exhaustion is seemingly mandated by statute . . ., the

requirement is not absolute.’”    Id., at *2 (quoting Washington v.


26 - OPINION AND ORDER
Barr, 925 F.3d 109, 118 (2d Cir. 2019)).    Relying on Washington,

the Perez court found three circumstances in which courts may

excuse a failure to exhaust:   when it would be futile, when “‘the

administrative process would be incapable of granting adequate

relief,’” and when “‘pursuing agency review would subject

plaintiffs to undue prejudice.’”     Id. (quoting Washington, 925

F.3d at 119).   The Perez court found all of the Washington

exceptions applied, relied on Washington to support its

conclusion that it had the authority to waive the administrative-

exhaustion requirement of the FSA, and proceeded to waive the

administrative-exhaustion requirement of the FSA.    Thus, the

court’s conclusion in Perez appears to support Defendant’s

assertion that this Court may excuse the FSA’s administrative-

exhaustion requirement.   Washington, however, was a case brought

pursuant to the Controlled Substances Act (CSA), 21 U.S.C. § 801,

which “does not mandate exhaustion of administrative remedies.”

Washington, 925 F.3d at 116.   Courts have created a judicial-

exhaustion requirement for the CSA, but, as the Supreme Court

noted in Ross, “judge-made exhaustion doctrines, even if flatly

stated at first, remain amenable to judge-made exceptions.”      136

S. Ct. at 1857 (citing McKart v. United States, 395 U.S. 185, 193

(1969)).   Thus, courts have the authority to excuse the

exhaustion requirement of the CSA.    In contrast, the exhaustion

provision of the FSA is statutorily created, and, therefore, as


27 - OPINION AND ORDER
the Supreme Court made clear in Ross, courts lack the authority

to excuse or to waive such an exhaustion requirement.    The court

in Washington also asserted “[e]ven [when] exhaustion is

seemingly mandated by statute or decisional law, the requirement

is not absolute.”   925 F.3d at 118.   The Washington court relied

on the Supreme Court’s decision in McCarthy v. Madigan, 503 U.S.

140 (1992), to support its assertion.    McCarthy, however, was

superseded by the PLRA, which, as noted, requires inmates to

exhaust their administrative remedies.    Woodford v. Ngo, 126 S.

Ct. 2378, 2393 (2006).   In addition, as noted, the Supreme Court

made clear in Ross that the PLRA contains “its own, textual

exception to mandatory exhaustion.”    136 S. Ct. at 1858.   The FSA

does not contain such an exception.    In short, the cases on which

the Perez court relied involve statutes that either have a

judicially-created exhaustion requirement or that have their own

textual exceptions to the exhaustion requirement, but the Perez

court did not address the fundamental differences between the

exhaustion provisions at issue in Washington and McCarthy nor did

it reconcile those differences with its conclusion.   This Court,

therefore, finds the court’s reasoning in Perez to be

unpersuasive because it is unsupported by law.

     In summary, the Court concludes the administrative-

exhaustion provision of the FSA is mandatory; it is a

statutorily-created exhaustion provision rather than a


28 - OPINION AND ORDER
judicially-created provision; and the FSA does not include “its

own textual exception” to the exhaustion provision.   This Court,

therefore, does not have the authority to excuse an inmate’s

failure to comply with the exhaustion provision of the FSA.

Because Defendant has not satisfied the exhaustion provision of

the FSA, this Court lacks the authority to address Defendant’s

Motion for Reduction of Sentence.   Although this Court agrees

with the Carver court’s observation that it “is indisputable that

the COVID-19 outbreak is unprecedented and poses a heightened

risk to those in this nation’s prisons and jails,” 2020 WL

1604968, at *1, this Court, “absent congressional action to

relieve inmates of the exhaustion requirement, . . . is unable to

provide the relief Defendant seeks.”    Id.

          Accordingly, the Court denies Defendant’s Motion for

Reduction of Sentence with leave to renew if the BOP denies his

request for compassionate release or if the BOP does not decide

Defendant’s request for compassionate release within 30 days of

the date that the BOP received Defendant’s request.



                           CONCLUSION

     For these reasons, the Court DENIES Defendant’s Motion

(#318) for Reduction of Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) with leave to renew if the BOP denies

Defendant’s request for compassionate release or if the BOP


29 - OPINION AND ORDER
does not decide Defendant’s request for compassionate release

within 30 days of the date that the BOP received Defendant’s

March 24 or 25, 2020, request, whichever occurs first.

     The Court DIRECTS counsel for the government to ensure a

copy of this Opinion and Order is delivered to FCI Sheridan

Warden Josias Salazar.

     IT IS SO ORDERED.

     DATED this 6th day of April, 2020.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




30 - OPINION AND ORDER
